     Case 9:19-bk-11573-MB        Doc 535 Filed 11/21/19 Entered 11/21/19 12:46:04             Desc
                                   Main Document     Page 1 of 2


 1   Richard E. Weltman (rew@weltmosk.com)
 2   Michael L. Moskowitz (mlm@weltmosk.com)
 3   Debra Kramer (dk@weltmosk.com)
 4   Adrienne Woods (aw@weltmosk.com)
 5   Melissa A. Guseynov (mag@weltmosk.com)
 6   WELTMAN & MOSKOWITZ, LLP
 7   Former Counsel to Debtor
 8   270 Madison Avenue, Suite 1400
 9   New York, New York 10016-0601
10   (212) 684-7800
11
12                            UNITED STATES BANKRUPTCY COURT
13                            CENTRAL DISTRICT OF CALIFORNIA
14                                   NORTHERN DIVISION
15
16                                                            Case No. 9:19-bk-11573-mb
17   In re:
18                                                            Chapter 11
19
20             HVI CAT CANYON, INC.,                          JOINDER TO SUPPLEMENTAL
21                                                            OBJECTION OF THE OFFICIAL
22                                                            COMMITTEE OF UNSECURED
23                                  Debtor.                   CREDITORS [Docket No. 525] TO:
24                                                            EMERGENCY MOTION FOR AN
25                                                            ORDER: (1) AUTHORIZING THE
26                                                            TRUSTEE TO OBTAIN SECURED
27                                                            PRIMING SUPERPRIORITY
28                                                            FINANCING; (2) AUTHORIZING
29                                                            CONTINUED USE OF CASH
30                                                            COLLATERAL; (3) SCHEDULING A
31                                                            FINAL HEARING; AND (4) GRANTING
32                                                            RELATED RELIEF [Docket No. 474]
33
34                                                            Date:          November 21, 2019
35                                                            Time:          2:30 p.m.
36                                                            Place:         1415 State Street
37                                                                           Courtroom 201
38                                                                           Santa Barbara, CA 93101
39                                                            Judge:         Hon. Martin R. Barash
40
41
42
43            PLEASE TAKE NOTICE that Weltman & Moskowitz, LLP (“WM”), former counsel to

44   Debtor, HVI Cat Canyon, Inc. (“Debtor”), prior to appointment of the Chapter 11 Trustee

45   (“Trustee”), hereby files this joinder to the Supplemental Objection (“Supplemental Objection”)

46   of the Official Committee of Unsecured Creditors (“Committee”) [Docket No. 525] to Trustee’s

47   Motion for an Order: (1) Authorizing the Trustee to Obtain Secured Priming Superpriority

48   Financing; (2) Authorizing Continued Use of Cash Collateral; (3) Scheduling a Final Hearing; and

49   (4) Granting Related Relief [Docket No. 474] and supports the relief requested therein.
     Case 9:19-bk-11573-MB                Doc 535 Filed 11/21/19 Entered 11/21/19 12:46:04                         Desc
                                           Main Document     Page 2 of 2



50              The Trustee Financing Motion1 seeks final approval of financing (the “Trustee Facility”)

51   provided by UBS AG, Stamford Branch, an affiliate of UBS AG, London Branch, the Debtor’s

52   asserted prepetition secured creditor. The Trustee Facility does not provide for payment of

53   administrative expenses to estate professionals.

54              WM represented Debtor for the post-petition period and incurred administrative fees and

55   expenses in excess of $500,000 during the course of this representation. WM provided substantial

56   services to Debtor and the estate during its tenure as Debtor’s counsel. While WM recognizes that

57   this Court cannot force UBS to finance the administrative expenses of this estate, if the case is to

58   proceed in chapter 11 administrative expenses must be paid and WM joins in the Supplemental

59   Objection.

60   DATED this 21th day of November 2019.

61

62                                                                   WELTMAN & MOSKOWITZ, LLP
63
64
65                                                                   By: /s/ Michael L. Moskowitz
66                                                                        MICHAEL L. MOSKOWITZ
67                                                                   270 Madison Avenue, Suite 1400
68                                                                   New York, New York 10016
69                                                                   (212) 684-7800
70

71




     1
         Capitalized terms not otherwise defined herein are ascribed the meaning provided in the Supplemental Objection.
                                                                2
